Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20are pending in this Office action. 

Applicant's Response
In Applicant's Response dated 02/11/2022, Applicant amended Claims 1, 2, 5-7, 9, 12, 17 and 20; and argued against all rejections previously set forth in the Office Action dated 01/11/2022. 

Allowable Subject Matter
 	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 12-16 are allowed. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-11, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolaidis et al, United States Patent Application Publication No. 20190356563, in view of Dong, U.S. Patent Application Publication No. 20210136142.
Claim 1:
	Nikolaidis discloses:
receiving, from a requesting process, a query having a conditional parameter, wherein the conditional parameter corresponds to a first job property (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system receives a data query message with a set of identifiers(parameters) corresponding to a network job);
hashing the conditional parameter to generate a hash (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system generates a hash value for each of the identifiers received);
selecting a portion of the hash (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system selects portions of the generated hash values);
identifying, from an in-memory storage area storing a list of job summaries, each job summary being an entry in a probabilistic payload data structure, at least one job summary with a property value that matches the portion of the hash (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system identifies probabilistic statistical values that are stored at the storage locations matching the generated hash address values); and 
generating a response to the query based on the at least one job summary (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system generates a response based on the probabilistic statistical values associated with the hash with the received message);
wherein when the query is an exact query, generating the response includes sending a verification request to a job processor associated with the at least one job summary (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system generates further actions based on the response determined to perform an operation on the received data message). 
Nikolaidis does not explicitly disclose:
receiving, from a requesting process, a query having a result parameter;
generating a response to the query, the response containing result information corresponding to a second job property based on the result parameter. 
However, Dong discloses:
receiving, from a requesting process, a query having a result parameter (see [0061]-[0085] → Dong teaches this limitation in that the system receives a processing request message with a set of fields carrying information that is used to determine an offload task, wherein the information contains sets of metadata corresponding to the task-related data describing the task); 
generating a response to the query, the response containing result information corresponding to a second job property based on the result parameter (see [0061]-[0085] → Dong teaches this limitation in that the system generates an offloading task response to the query based on the received data including the received sets of metadata corresponding to the task-related data describing the task).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nikolaidis with the teachings of Dong for the purpose of implementing offloading service in a cloud environment and significantly improving service and application experience for users by increasing throughput and reducing latency, see Dong [0002][0006][0044]. 

Claim 2:
	Nikolaidis as modified discloses:
wherein the first job property is a key property and identifying the at least one job summary includes determining a location in the probabilistic payload data structure based on a hash of the conditional parameter; and matching a portion of the hash to fingerprint portions of entries at the location (see Nikolaidis [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis as modified discloses this limitation in that the job identifier is the key property to identify the job including storage location in the probabilistic payload data structure; and matching a portion of hash to fingerprint portion of entries at the location). 

Claim 3:
	Nikolaidis as modified discloses:
wherein the conditional parameter is a first parameter and the query has a second parameter corresponding to a second job property, and the method further includes, for each job summary of the at least one job summary: determining whether a payload portion of the job summary includes a value for the second job property; and responsive to the payload portion including the value: applying a transformation to the second parameter, determining whether the payload portion has a value that matches the transformation, responsive to determining that the payload portion of the job summary has a value that matches the transformation, sending the verification request, and responsive to determining that the payload portion of the job summary lacks a second value that matches the transformation, excluding the job summary from the response to the query (see Nikolaidis [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis as modified discloses this limitation in that the system analyzes the probabilistic statistical values stored at the identified storage-location set and determines whether the data message should be designated as being part of an heavy hitter flow; this HHD designation is used to by other components of the network forwarding element or by other network forwarding elements or middlebox services to perform an operation on the data message). 

Claim 4:
	Nikolaidis as modified discloses:
wherein determining whether the payload portion of the job summary includes a value for the second job property includes determining whether a summary schema includes the second job property for the job processor associated with the job summary (see Nikolaidis [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis as modified discloses this limitation in that the system determines the status of the received message data by using two sets of storage address values (e.g., two sets of hash values)). 

Claim 5:
	Nikolaidis as modified discloses:
further comprising: updating job property statistics based on the query (see Nikolaidis [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis as modified discloses this limitation in that the system determines the status of the received message data by using storage address values accounting for the job properties of received data messages). 

Claim 10:
	Nikolaidis as modified discloses:
wherein a plurality of property summaries is stored, each property summary of the plurality of property summaries includes a property value and a number representing a quantity of jobs with that property value running on a particular job processor and the method further includes: identifying property summaries with a property value that matches the portion of the hash; and generating a response to the query based on the identified property summaries (see Nikolaidis [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis as modified discloses this limitation in that the system comprises a plurality of properties of the job, each includes an address value and id, wherein the system identifies the job by matching the portion of the hash generated with the id; and generates response based on the identified value). 

Claim 11:
	Nikolaidis as modified discloses:
wherein generating the response to the query based on the at least one job summary includes generating the response from a payload portion of the at least one job summary responsive to: determining that the query is an exact query; determining that a single job summary is identified, the at least one job summary being the single job summary; and determining that any remaining conditional parameters and result parameters are included in the payload portion (see Nikolaidis [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis as modified discloses this limitation in that the system comprises a plurality of properties of the job, each includes an address value and id, wherein the system identifies the job by matching the portion of the hash generated with the id; and wherein the hash table includes sets of hash-addressed storage locations of one of the hash table sets in order to determine whether the data message is part of the a HH flow). 

Claim 17 is essentially the same as Claim 1 except it set forth the claimed invention as a system and is rejected for the same reason as applied hereinabove for Claim 11.

Claim 19:
	Nikolaidis as modified discloses:
wherein job digests for a particular job processor are included in a processor summary, which includes a list of job digests for the particular job processor and a list of property summaries for the particular job processor (see Nikolaidis [0002]-[0054] and [0062]-[0075] → Nikolaidis as modified discloses this limitation in that the system tracks the job properties including a list of job properties in job payload message header vectors). 

Claim 20:
	Nikolaidis as modified discloses:
wherein sending a message to the job processor requesting a new job property in the payload portion includes: determining, based on the updated job property statistics, that a third job property not currently represented in the payload portion is included in a minimum number of queries (see Nikolaidis [0002]-[0054] and [0062]-[0075] → Nikolaidis as modified discloses this limitation in that the system tracks the number of times the job property appears as a query parameter and updates the statistics information associated with it, wherein the system is using the minimum generated count for each data message flow to evaluate the HH status of the flow). 

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolaidis et al, in view of Dong, and further in view of Robinson et al, U.S. Patent No. 8964234.
Claim 6:
Nikolaidis as modified discloses every element of Claim 1. 
Nikolaidis as modified does not explicitly disclose:
determining that a third job property is used in queries more frequently than the second job property; and responsive to determining that the second job property is included in job digests for the job processor and that the third job property is not included in job digests for the job processor, sending a request to the job processor to replace the second job property with the third job property in job digests generated by the job processor.
However, Robinson discloses:
determining that a third job property is used in queries more frequently than the second job property; and responsive to determining that the second job property is included in job digests for the job processor and that the third job property is not included in job digests for the job processor, sending a request to the job processor to replace the second job property with the third job property in job digests generated by the job processor (see [Col 6 line 35-line 67][Col 7 line 1-line 28] → Robinson teaches this limitation in that the system determines frequently occurring set of attribute/value pairs of job properties; and creates a new job attribute subset and sends it to the job processor when it determines that the job attribute sets are not included in the job queue). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nikolaidis as modified with the teachings of Robinson for the purpose of managing system job list queue to allow users to manipulate, access and retrieve useful information at any time efficiently, see Robinson [Col 4 line 36-line 50]. 

Claim 7:
	Nikolaidis as modified discloses:
determining that a third job property is used in queries more frequently than the second job property; and responsive to determining that the second job property is included in job digests for a first job processor, determining that the third job property is not included in the job digests for the first job processor, and determining that usage of the in-memory storage area is low, sending a request to the first job processor to add the third job property to job digests generated by the first job processor (see Robinson [Col 6 line 35-line 67][Col 7 line 1-line 28] → Nikolaidis as modified  discloses this limitation in that the system tracks the number of times the job property appears as a query parameter and creates a new job attribute subset and sends it to the job processor when it determines that the job attribute sets are not included in the job queue according to the in-memory usage level of volume). 

Claim 9:
	Nikolaidis as modified discloses:
determining that a third job property is used in queries more frequently than the second job property; and responsive to determining that the third job property and the second job property are included in job digests for the job processor and that memory usage for the in- memory storage area is high, sending a request to the job processor to delete the second job property from the job digest (see Robinson [Col 6 line 35-line 67][Col 7 line 1-line 28] → Nikolaidis as modified  discloses this limitation in that the system tracks the number of times the job property appears as a query parameter and manages the job list included in the job queue including altering queues according to the in-memory usage level of volume). 

Response to Arguments
Applicant's arguments with respect to Claims 1-7, 9-11, 17 and 19-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        05/05/2022